Exhibit 10.14

CONFIDENTIAL

ENVISION HEALTHCARE HOLDINGS, INC.

SEVERANCE AND RETENTION PLAN

FOR SENIOR MANAGEMENT

Envision Healthcare Holdings, Inc., a Delaware corporation (the “Company”), has
adopted this Severance and Retention Plan for Senior Management (this “Plan”),
effective as of the Closing Date, for the benefit of executives and other
members of the senior management of the Company and its Subsidiaries (as defined
below) who are eligible to participate in this Plan.

ARTICLE I

PURPOSES

The purposes of this Plan are as follows:

1.1 To reinforce and encourage the continued attention and dedication of
Participants (as defined below) to their assigned duties during the period
between the execution of the Merger Agreement (as defined below) and the Closing
Date (as defined below), as well as following the Merger (as defined below);

1.2 To enable and encourage Participants to focus their attention on obtaining
the best possible outcome for the Company’s shareholders, without being
influenced by their personal concerns regarding the possible impact of the
Merger on the security of their jobs and benefits; and

1.3 To provide severance payments and benefits to any Participant who incurs a
qualifying termination of employment under the circumstances described herein.

ARTICLE II

DEFINED TERMS

2.1 For purposes of this Plan, the following terms shall have the meanings
indicated below:

“Base Salary” means, as to any Participant, the amount the Participant is
entitled to receive as annual base salary, in each case without reduction for
any pre-tax contributions to benefit plans. Base Salary does not include
bonuses, incentives, commissions, overtime pay, shift pay, premium pay, cost of
living allowances, perquisites, reimbursed expenses, or income from stock
options, stock grants or other incentives awarded under the Equity Plans or
otherwise.

“Board” means the Board of Directors of the Company and, as of the Closing Date,
the Board of Directors of New Envision.



--------------------------------------------------------------------------------

“Cause” means any of the following:

(a) the Participant’s commission of a crime involving fraud, theft, false
statements or other similar acts or commission of any crime that is a felony (or
comparable classification in a jurisdiction that does not use these terms);

(b) the Participant’s willful or grossly negligent failure to perform his or her
material employment-related duties for the Company and its Subsidiaries;

(c) the Participant’s material violation of any Company policy as then in
effect;

(d) the Participant’s engaging in any act or making any public statement that
materially impairs, impugns, denigrates, disparages or negatively reflects upon
the name, reputation or business interests of the Company or its Subsidiaries;

(e) the Participant’s material breach of any award agreement, employment
agreement, or noncompetition, nondisclosure or non-solicitation agreement to
which the Participant is a party or by which the Participant is bound; or

(f) the Participant’s engaging in any conduct injurious or detrimental to the
Company or any of its Subsidiaries.

“Closing Date” has the meaning ascribed to such term in the Merger Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board.

“Company Group” means the Company, New Envision and each of their respective
Subsidiaries.

“Date of Termination,” means the date on which the Participant’s employment is
terminated, subject to the provisions of Section 4.1.

“Equity Award” means each stock option, restricted stock unit or other equity or
equity-based compensation award in respect of Shares granted to a Participant
under the Equity Plans prior to the Closing Date (including, for the avoidance
of doubt, any such awards converted under the terms of Section 2.3 of the Merger
Agreement).

“Equity Plans” means the means the Envision Healthcare Holdings, Inc. 2013
Omnibus Incentive Plan, the CDRT Holding Corporation Stock Incentive Plan, as
amended, and any other equity-based compensation plan maintained by the Company
Group.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Fair Market Value” has the meaning ascribed to such term in the applicable
Equity Plan.

 

2



--------------------------------------------------------------------------------

“Good Reason” means the occurrence of any one or more of the following events
without the Participant’s prior written consent:

(a) a material diminution in the Participant’s duties or responsibilities
(including a material diminution in Company or business segment level
responsibilities and/or material change in the Participant’s reporting
relationship);

(b) a material reduction in the Participant’s Base Salary or annual bonus
opportunity; or

(c) a change in the Participant’s principal place of work to a location of more
than fifty (50) miles from the Participant’s principal place of work immediately
prior to such change in location;

provided, that (x) the Participant provides a Notice of Termination to the
Company within ninety (90) days of the initial existence of the facts or
circumstances constituting such event, (y) the Company fails to cure such facts
or circumstances within thirty (30) days after receipt of such Notice of
Termination and (z) the Date of Termination of the Participant occurs no later
than ninety (90) days after the expiration of the such cure period; and
provided, further, that if a Participant has accepted changes to his or her
title, duties, responsibilities, reporting relationship, compensation or other
terms of employment in connection with or as a result of the Merger (regardless
of whether such changes would otherwise constitute Good Reason), the criteria in
subclauses (a)-(c) shall be applied with reference to the Participant’s terms of
employment after such changes, not with reference to the Participant’s terms of
employment prior to the Merger.

“Merger” means the completion of the transactions contemplated by the Merger
Agreement.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of June 15,
2016, by and among the Company, New Amethyst Corp., a Delaware corporation, and
AmSurg Corp., a Tennessee corporation.

“New Envision” means, following the Closing Date, Envision Healthcare
Corporation, a Delaware corporation.

“Notice of Termination” means a written notice which shall set forth (i) the
termination provision in this Plan relied upon, (ii) in reasonable detail, the
facts and circumstances claimed to provide a basis for termination of a
Participant’s employment under the provision so indicated, and (iii) subject to
the terms of Section 4.1, the Date of Termination.

“Participant” means each of the Tier I Participants, the Tier II Participants
and the Tier III Participants; provided, that no person shall be a “Participant”
under the Terms of this Plan unless he or she has executed and delivered to the
Company within fifteen (15) days following the Closing Date the Designation
Letter in the form attached hereto as Exhibit A (collectively, the
“Participants”).

“Performance-Vesting Equity Award” means any Equity Award that is not a
Time-Vesting Equity Award. For the avoidance of doubt, a Performance-Vesting
Equity Award shall include any Equity Award that is either expressly and
exclusively subject to performance-based vesting or a hybrid of time-based
vesting and performance-based vesting.

 

3



--------------------------------------------------------------------------------

“Post-Closing Protection Period” means (i) with respect to Tier I Participants
and Tier II Participants, the eighteen (18) month period beginning on the
Closing Date and (ii) with respect to Tier III Participants, the twelve
(12) month period beginning on the Closing Date.

“Qualifying Termination” means a termination of employment with the Company
Group with respect to which notice has been given during the applicable
Post-Closing Protection Period (or, if such termination occurs in anticipation
of the Merger, prior to the Closing Date) either by (i) the Company (other than
for Cause) or (ii) a Participant for Good Reason. For purposes of clarification,
the termination of a Participant’s employment by reason of the Participant’s
death or permanent disability (as determined under the Company’s long-term
disability plan) or voluntary termination by Participant other than for Good
Reason shall not be deemed a Qualifying Termination.

“Separation from Service” has the meaning set forth in Section 409A of the Code
and Treasury Regulation Section 1.409A-1(h)).

“Severance Amount” with respect to a Participant means the sum of (x) the
Participant’s Base Salary as in effect on the Date of Termination (without
giving effect to any reduction that constitutes Good Reason) multiplied by the
Severance Multiple plus (y) either (A) the Severance Bonus Amount, if any,
specified in the Participant’s Designation Letter, multiplied by the Severance
Multiple or (B), if no Severance Bonus Amount is specified in the Participant’s
Designation Letter, the Participant’s annual target bonus as in effect on the
Date of Termination (without giving effect to any reduction that constitutes
Good Reason) multiplied by the Severance Multiple.

“Severance Bonus Amount” means the amount, if any, specified in a Participant’s
Designation Letter.

“Severance Period” means a number of whole and partial years equal to the
Severance Multiple (e.g. one year for a Severance Multiple of 1, one and
one-half years for a Severance Multiple of 1.5).

“Severance Multiple” means the number indicated in Schedule 2.1 hereto.

“Share” has the meaning ascribed to such term in the applicable Equity Plan.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations other
than the last corporation in the unbroken chain owns equity possessing fifty
percent (50%) or more of the total combined voting power of all classes of
equity in one of the other corporations in such chain. A corporation that
attains the status of a Subsidiary on a date after the date hereof shall be
considered a Subsidiary commencing as of such date.

“Tier I Participant” means the individuals identified as Tier I Participants in
Schedule 2.1 hereto.

 

4



--------------------------------------------------------------------------------

“Tier II Participant” means the individuals identified as Tier II Participants
in Schedule 2.1 hereto.

“Tier III Participant” means the individuals identified as Tier III Participants
in Schedule 2.1 hereto.

“Time-Vesting Equity Award” means any Equity Award that is expressly and
exclusively subject to vesting based on continued service.

ARTICLE III

TERMINATION BENEFITS AND PAYMENTS

3.1 Qualifying Termination. If a Participant incurs a Qualifying Termination,
the Participant shall be entitled to receive the following payments and
benefits, subject to Section 3.3 and Section 9.2 and provided, that if the
Merger does not occur and the Merger Agreement is terminated, any such payments
and benefits shall be repaid to the Company:

(a) (i) A single lump-sum payment within ten (10) days after the Date of
Termination (or earlier, to the extent required by applicable law), in an
aggregate amount equal to the Participant’s earned but unpaid Base Salary and
accrued but unpaid vacation pay (if any) through the Date of Termination and
(ii) subject to submission by the Participant of supporting documentation,
reimbursement of any unreimbursed business expenses incurred by the Participant
through the Date of Termination in accordance with the Company’s reimbursement
policy payable at the times provided for in such policy (the amounts described
in clauses (i) and (ii), collectively, the “Accrued Obligations”);

(b) Payment of the Severance Amount in the form of substantially equal
installments on regularly scheduled payroll dates over the Severance Period;
provided, that, to the extent required to comply with Section 409A of the Code,
if the Release Period spans two calendar years, any installment of the Severance
Amount that would have been payable during the Release Period if the Release had
been fully effective as of the Date of Termination shall be paid on the first
regularly scheduled payroll date in such second calendar year after the date on
which the Release is irrevocable;

(c) Any unpaid bonus that would have become payable to the Participant in
respect of any fiscal year that ends on or before the Date of Termination, where
the Participant remained employed through the full fiscal year or performance
period but incurs a Qualifying Termination prior to the payment date for such
bonus (to be calculated based on the actual achievement of applicable Company
performance metrics with respect to such fiscal year, and with any applicable
personal performance metrics to be calculated as though Participant had achieved
“target” levels of performance), payable in a single-lump sum on the later of
(i) the date on which such bonus would have been paid to the Participant if he
or she had remained employed on the payment date or (ii) the first payroll date
following the date on which the Release (as defined below) becomes irrevocable
(or, to the extent required to comply with Section 409A of the Code, if the
Release Period spans two calendar years, the first regularly scheduled payroll
date in such second calendar year after the date on which the Release is
irrevocable);

 

5



--------------------------------------------------------------------------------

(d) A pro rata annual bonus for the fiscal year in which the Date of Termination
occurs in an amount equal to the product of (i) the Severance Bonus Amount, if
any, specified in the Participant’s Designation Letter, or, if no Severance
Bonus Amount is specified in the Participant’s Designation Letter, the annual
bonus that would have become payable to the Participant in respect of the fiscal
year in which the Date of Termination occurred if the Participant had remained
employed through the full fiscal year or performance period and the applicable
payment date for such annual bonus (based on the actual achievement of
applicable Company performance metrics with respect to such fiscal year, and
with any applicable personal performance metrics to be calculated as though
Participant had achieved “target” levels of performance) and (ii) a fraction,
the numerator of which shall be the number of days elapsed through the Date of
Termination in the fiscal year in which the Date of Termination occurs, and the
denominator of which shall be three hundred and sixty-five (365), payable in a
single lump-sum on the date on which such annual bonus would have been paid to
the Participant if he or she had remained employed on the payment date;
provided, that, to the extent required to comply with Section 409A of the Code,
if the Release Period spans two calendar years, such amount shall be paid on the
first regularly scheduled payroll date in such second calendar year after the
date on which the Release is irrevocable;

(e) To the extent not previously vested as of the Date of Termination, any
outstanding Equity Awards held by the Participant shall vest and, if applicable,
become exercisable as follows; provided, that if the applicable award agreement
evidencing any such Equity Award provides for more favorable vesting, then the
terms of such award agreement shall instead govern the treatment of such Equity
Award:

(i) With respect to any Time-Vesting Equity Award (including any Equity Award
that is a stock option) held by the Participant, the vesting of such award will
immediately accelerate with respect to all of the unvested options or Shares, as
applicable, subject thereto; or

(ii) With respect to any Performance-Vesting Equity Award held by the
Participant, the vesting of the Shares subject to such award will immediately
accelerate, at “target” levels of achievement (as specified in the applicable
award agreement), with respect to all of the unvested Shares subject thereto;
and

(f) Additional benefits:

(i) If the Participant is a Tier I Participant or Tier II Participant, a lump
sum cash payment, payable on the date the first payment is made to the
Participant pursuant to Section 3.1(b), equal to the cost to the Participant of
COBRA continuation coverage under the Company’s group health and life insurance
plans (based on the Participant’s elections in place at the Date of Termination)
for eighteen (18) months following the Date of Termination (the “Benefit
Payment”), plus an additional payment such that, after payment of all federal,
state and local taxes on the Benefit Payment, the Participant retains an amount
equal to the Benefit Payment; and

 

6



--------------------------------------------------------------------------------

(ii) If the Participant is a Tier III Participant, and subject to the
Participant enrolling for COBRA continuation coverage, the Participant may
continue participation at then-existing participation and coverage levels at the
Company’s expense for a period of twelve (12) months following the Date of
Termination in the Company’s group health insurance plans comparable to the
terms in effect from time to time for the Company’s senior executives, including
any co-payment and premium payment requirements. After such period, the
Participant will retain any rights to continue coverage under the group health
plans under the benefits continuation provisions pursuant to Section 4980B of
the Code. Because of the current uncertainty in the taxation of health benefits,
in the event that the Company determines that the provision of health benefits
in the manner provided in this clause (ii) becomes legally prohibited or would
subject the Participant or the Company to a material tax or penalty, or that
such benefits are otherwise unable to be provided in a manner consistent with
the intent of the parties to provide the Participant with a non-taxable benefit
(both as the cost of the coverage and the provision of benefits under such
coverage), the Company and the Participant shall cooperate reasonably and in
good faith to preserve, to the maximum extent practicable without the imposition
of material additional cost to the Company, the intended benefits hereunder.

3.2 Non-Qualifying Terminations.

(a) Death and Disability. If a Participant’s employment with the Company is
terminated due to the Participant’s death or permanent disability (as determined
under the Company’s long-term disability plan), then the Participant (or the
Participant’s beneficiary or estate, as applicable) shall be entitled to payment
of the Accrued Obligations in a single lump-sum within ten (10) days after the
Date of Termination (or earlier, to the extent required by applicable law). In
addition, to the extent not previously vested, any outstanding Equity Awards
held by the Participant shall vest on the terms applicable to a Participant’s
outstanding Equity Awards in the event of a Qualifying Termination, as described
in Section 3.1(e).

(b) Other Terminations. If a Participant’s employment with the Company is
terminated (i) by the Company for Cause, (ii) by a Participant without Good
Reason, or (iii) for any reason not within the definition of a Qualifying
Termination (other than the Participant’s death or disability as described in
Section 3.2(a)), the Participant shall be entitled to payment of the Accrued
Obligations in a single lump-sum within ten (10) days after the Date of
Termination (or earlier, to the extent required by applicable law). In no event
shall any such Participant otherwise be eligible to receive any payments or
benefits under this Plan, except to the extent explicitly required by applicable
law; provided, that the Committee may, in its sole discretion, determine to
provide for the full or partial vesting of any Equity Award held by the
Participant as of the Date of Termination.

 

7



--------------------------------------------------------------------------------

3.3 Release and Other Conditions to Severance. Any payments or benefits that may
be provided to a Participant under Section 3.1 of this Plan (other than payment
of the Accrued Obligations) shall be conditioned upon the following events:

(a) The Participant’s execution, delivery and non-revocation of an effective
release of claims against the Company Group (the “Release”), containing the
provisions attached hereto as Exhibit B and such other terms as may be mutually
agreed by the parties to the Release, which Release shall be delivered to the
Participant within ten (10) days following the Date of Termination and which
must be executed (and not revoked) by the Participant within sixty (60) days
following the Date of Termination (the “Release Period”); and

(b) At the Company’s request, the Participant’s return of all property belonging
to the Company Group (including, but not limited to, any Company Group-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company Group).

ARTICLE IV

TERMINATION PROCEDURE

4.1 Notice Period. The Company must provide a Participant with ninety (90) days
advance written notice of its intention to terminate the Participant’s
employment for any reason other than for Cause. A Participant must provide the
Company with ninety (90) days advance written notice of an intention to
terminate employment for any reason. The Company may, in its sole discretion
(but subject to applicable law, including Section 409A) take the following steps
under the following circumstances: (a) in the event of a Participant’s voluntary
resignation or termination for Good Reason, the Company may unilaterally shorten
the notice period and declare the termination of employment immediately
effective with no pay in lieu of notice; (b) in the event of any termination of
employment by the Company other than for Cause, the Company may, in lieu of any
notice the Company is required to provide to the Participant hereunder,
immediately terminate the employment of the Participant and unilaterally pay the
compensation that the Participant would have been paid or would have earned
during such notice period (including the portion of the pro rata annual bonus
described in Section 3.1(d) attributable to the notice period); or (c) in the
event of any termination of employment (whether initiated by the Company or by
the Participant), the Company may unilaterally treat all or any portion of the
notice period as a period of “garden leave” and require the Participant to not
report to any work location and to refrain from performing any or all of
Participant’s responsibilities during the notice period. In the event of a
termination for Cause, no notice shall be required, and therefore no pay in lieu
is required.

4.2 Notice of Termination. Any purported termination of a Participant’s
employment by the Company with or without Cause, or by a Participant for Good
Reason, shall be communicated by a written notice, given in accordance with
Article VII, which shall (a) indicate the termination provision in this Plan
relied upon and (b) set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of a Participant’s employment under
the provision so indicated. The failure by the Participant or the Company to set
forth in

 

8



--------------------------------------------------------------------------------

the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Participant or
the Company, respectively, under this Plan or preclude the Participant or the
Company from asserting such fact or circumstance in enforcing the Participant’s
or the Company’s rights under this Plan.

ARTICLE V

NO MITIGATION OR OFFSET

The Company agrees that, in order for a Participant to be eligible to receive
the payments and other benefits described herein, the Participant is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Participant by the Company pursuant to Section 3.1. Further, the
amount of any payment or benefit provided for in this Plan shall not be reduced
by any compensation earned by the Participant following the Date of Termination
as the result of employment by another employer or otherwise, by retirement
benefits, by offset against any amount claimed to be owed by the Participant to
the Company, or otherwise.

ARTICLE VI

SUCCESSORS; BINDING AGREEMENT

6.1 The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume this Plan and all
obligations of the Company hereunder in the same manner and to the same extent
that the Company would be so obligated if no such succession had taken place.

6.2 This Plan shall inure to the benefit of and shall be binding upon the
Company, its permitted successors and assigns. For avoidance of doubt, upon
consummation the Mergers, the rights and obligations of and with respect to the
Company hereunder shall be and become rights and obligations of and with respect
to New Envision.

6.3 Except as otherwise provided herein or by law, no right or interest of any
Participant under this Plan shall be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including, without
limitation, by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of any Participant under this Plan shall be liable for, or
subject to, any obligation or liability of such Participant. When a payment is
due under this Plan to a Participant who is unable to care for his or her
affairs, payment may be made directly to the Participant’s legal guardian or
personal representative. Notwithstanding the foregoing, if a Participant dies
while any amount would still be payable to the Participant hereunder (other than
amounts which, by their terms, terminate upon the death of the Participant) if
the Participant had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant’s
estate.

 

9



--------------------------------------------------------------------------------

ARTICLE VII

NOTICES

For the purpose of this Plan, notices and all other communications provided for
in this Plan shall be given in writing and delivered by hand or sent by
overnight courier, certified or registered mail, return receipt requested,
postage prepaid, and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to the Participant, five (5) days after
deposit in the United States mail, postage prepaid, addressed to the Participant
at the last address the Participant provided to the Company and, if to the
Company, to the address set forth below, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon actual receipt:

To the Company:

6363 South Fiddlers Green Circle, 14th Floor

Attention: General Counsel

Greenwood Village, Colorado 80111

ARTICLE VIII

DISPUTES

8.1 Exclusive Jurisdiction; Waiver of Jury Trial. Notwithstanding anything
herein to the contrary, the Company shall have the right to enforce the
provisions of Section 3.3 through an action, suit or proceeding brought in any
federal court located in the State of Colorado or any Colorado state court, and
each Participant consents to the exclusive jurisdiction and venue of such courts
(and of the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
right to a jury trial and any objection that such party may now or hereafter
have to the laying of the venue of any such action, suit or proceeding in any
such court or that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

8.2 Expenses. In the event that the Company or any Participant initiates legal
proceedings to enforce any provision of this Plan or resolve any dispute
hereunder, and the Participant is the prevailing party, then the Company shall
be responsible for payment of the Participant’s costs incurred in connection
therewith, including reasonable attorneys’ fees.

ARTICLE IX

SECTION 409A

9.1 To the extent applicable, this Plan shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Plan to the contrary, to the extent that
the Committee determines that any payments or benefits under this

 

10



--------------------------------------------------------------------------------

Plan may not be either compliant with or exempt from Section 409A of the Code
and related Department of Treasury guidance, the Committee may in its sole
discretion adopt such amendments to this Plan or take such other actions that
the Committee determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Plan from Section 409A of the Code
and/or preserve the intended tax treatment of such compensation and benefits, or
(ii) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance; provided, that this Section 9.1 shall not
create any obligation on the part of the Committee to adopt any such amendment
or take any other action.

9.2 Notwithstanding anything to the contrary in this Plan, no amounts shall be
paid to any Participant under this Plan during the six (6) month period
following such Participant’s Separation from Service to the extent that paying
such amounts at the time or times indicated in this Plan would result in a
prohibited distribution under Section 409A(a)(2)(b)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six (6) month period
(or such earlier date upon which such amount can be paid under Section 409A of
the Code without resulting in a prohibited distribution, including as a result
of the Participant’s death), the Participant shall receive payment of a lump-sum
amount equal to the cumulative amount that would have otherwise been payable to
the Participant during such six (6) month period without interest thereon.

9.3 Notwithstanding anything to the contrary herein, to the extent required by
Section 409A of the Code, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Plan providing for the
payment of amounts or benefits upon or following a termination of employment
unless such termination is also a Separation from Service with the Company, and,
for purposes of any such provision of this Plan, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

9.4 For purposes of Section 409A of the Code, each installment payment or other
payment in series of payments made under this Plan shall be designated as a
“separate payment” within the meaning of Section 409A of the Code.

9.5 Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Plan does
not constitute a “deferral of compensation” within the meaning of Section 409A
of the Code, (a) the amount of expenses eligible for reimbursement or in-kind
benefits provided to the Participant during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to the Participant in any other calendar year; (b) the reimbursements for
expenses for which the Participant is entitled to be reimbursed shall be made on
or before the last day of the calendar year following the calendar year in which
the applicable expense is incurred; and (c) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.

 

11



--------------------------------------------------------------------------------

ARTICLE X

TERMINATION AND AMENDMENT

This Plan may be amended or terminated, and any provision hereof may be modified
(or waived), for one or more Participants at any time by the Committee in its
sole discretion; provided, that no such amendment, modification or termination
may adversely affect the rights of a Participant without the consent of such
person, except as required by law. This Plan shall automatically expire after
eighteen (18) months have elapsed following the Closing Date, except that such
expiration shall have no effect on the rights of any Participant as to whom a
Notice of Termination was provided (either by the Company or by the Participant)
prior to such expiration.

ARTICLE XI

MISCELLANEOUS

11.1 No Waiver. No waiver by the Company or any Participant, as the case may be,
at any time of any breach by the other party of, or of any lack of compliance
with, any condition or provision of this Plan to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. All other plans, policies and
arrangements of the Company Group in which a Participant participates during the
term of this Plan shall be interpreted so as to avoid the duplication of
benefits paid hereunder.

11.2 No Right to Employment. Nothing contained in this Plan or any documents
relating to this Plan shall (i) confer upon any Participant any right to
continue as a Participant or in the employ or service of any member of the
Company Group, (ii) constitute any contract or agreement of employment, or
(iii) interfere in any way with any “at-will” nature (if applicable) of the
Participant’s employment with the Company Group.

11.3 Tax Withholding. All amounts payable hereunder shall be subject to
withholdings for applicable federal, state, local or non-U.S. taxes and other
required payroll deductions, including, in respect of any Equity Awards, under
any Company “withhold to cover” or “sell to cover” program as then in effect.

11.4 Other Benefits. Amounts payable hereunder shall not be counted as
compensation for purposes of determining benefits under other benefit plans,
programs, policies and agreements, except to the extent expressly provided
therein or herein. While in effect, this Plan is the only severance pay plan,
program or policy of the Company applicable to Participants, and supersedes all
other severance plans, programs, practices, policies, understandings and
agreements, express or implied, written or oral, including any individual
severance arrangement provided for in any employment agreement between any
Participant and the Company or any predecessor of the Company.

11.5 Governing Law. This Plan and all rights hereunder shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware
without regard to its principles of conflicts of laws.

 

12



--------------------------------------------------------------------------------

11.6 Unfunded Obligation. All amounts payable under this Plan shall constitute
an unfunded obligation of the Company. Payments shall be made, as due, from the
general funds of the Company. This Plan shall constitute solely an unsecured
promise by the Company to provide such benefits to Participants to the extent
provided herein. For avoidance of doubt, any pension, health or life insurance
benefits to which a Participant may be entitled under this Plan shall be
provided under other applicable employee benefit plans of the Company Group.
This Plan does not provide the substantive benefits under such other employee
benefit plans, and nothing in this Plan shall restrict the ability of any member
of the Company Group to amend, modify or terminate such other employee benefit
plans.

11.7 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

Exhibit A

Form of Designation Letter

ENVISION HEALTHCARE HOLDINGS, INC.

6363 SOUTH FIDDLERS GREEN CIRCLE, 14th FLOOR

GREENWOOD VILLAGE, COLORADO 80111

[INSERT DATE]

[INSERT NAME]

c/o Envision Healthcare Holdings, Inc.

6363 South Fiddlers Green Circle, 14th Floor

Greenwood Village, Colorado 80111

Re: The Envision Healthcare Holdings, Inc. Severance and Retention Plan for
Senior Management

Dear [NAME]:

This letter agreement (the “Designation Letter”) relates to the Envision
Healthcare Holdings, Inc. Severance and Retention Plan for Senior Management
(the “Plan”). Through this Designation Letter, you are being offered the
opportunity to become a participant in the Plan. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Plan.

Envision Healthcare Holdings, Inc. (together with New Envision and its
subsidiaries, the “Company”) has designated you as a Tier [●] Participant (as
defined in the Plan) and thereby you are eligible to receive the severance and
other benefits set forth in the Plan subject to the terms and conditions
thereof. A copy of the Plan has been made available to you. You should read it
carefully and become comfortable with its terms and conditions and those set
forth below.

By accepting this Designation Letter, you acknowledge the following provisions:

 

  •   that you have received and reviewed a copy of the Plan;

 

  •   that you understand that participation in the Plan requires that you agree
to the terms of the Plan and that you irrevocably and voluntarily agree to those
terms;



--------------------------------------------------------------------------------

  •   that you have had the opportunity to carefully evaluate this opportunity
and desire to participate in the Plan according to the terms and conditions set
forth therein;

 

  •   that, while in effect, the Plan is the only severance pay plan, program or
policy of the Company applicable to you, and supersedes all other severance
plans, programs, practices, policies, understandings and agreements, express or
implied, written or oral, including any individual severance arrangement
provided for in any employment agreement between you and the Company or any
predecessor of the Company; and

 

  •   that the Company does not make any representations with respect to the
application of Section 409A of the Code to any tax, economic or legal
consequences of any payments payable to you under the Plan; and that (i) you
retain full responsibility for the potential application of Section 409A of the
Code to the tax and legal consequences of payments payable to you under the Plan
and (ii) the Company shall not indemnify or otherwise compensate you for any
violation of Section 409A of the Code that my occur in connection with the Plan.

You further acknowledge and agree that, as a condition precedent and subsequent
to the receipt of any actual payments (other than payment of the Accrued
Obligations) and benefits provided to you under Section 3.1 of the Plan, in
order to accept any such benefits and payments, you must comply with the
following conditions:

 

  •  

Restrictive Covenants. The protection of confidential information and trade
secrets is essential for the Company, the other members of the Company Group and
their employees’ future security. You agree that for [●] months following a
Qualifying Termination (the “Restricted Period”), you will not in any manner,
without the prior written consent of the Company, directly or indirectly:
(a) disclose or divulge to any person, entity, firm, company or employer, or use
for your own benefit or the benefit of any other person, entity, firm, company
or employer directly or indirectly in competition with the Company, any
knowledge, information, business methods, techniques or data of the Company;
(b) solicit, divert, take away or interfere with any of the customers, accounts,
trade, business patronage, employees or contractual arrangements of the Company;
or (c) either individually or in partnership, or jointly in conjunction with any
other person, entity or organization, as principal, agent, consultant, lender,
contractor, employer, employee, investor, shareholder, or in any other manner,
directly or indirectly, advise, manage, carry on, establish, control, engage in,
invest in, offer financial assistance, financial services to, or permit your
name to be used by any business that competes with the then-existing Business of
the Company, provided that you



--------------------------------------------------------------------------------

 

shall be entitled, for investment purposes, to purchase and trade shares of a
public company which are listed and posted for trading on a recognized stock
exchange and the business of which public company may be in competition with the
Business of the Company, provided that you shall not directly or indirectly own
more than five percent (5%) of the issued share capital of the public company,
or participate in its management or operation, or in any advisory capacity
within the time limits set out herein. For purposes of this paragraph, the
“Business of the Company” shall mean (i) the ambulatory surgery business;
(ii) any business the products, services, or activities of which include the
provision of medical services, including without limitation, the provision of
anesthesia services, pain management services, emergency medicine services,
gynecological and obstetrical services, primary medical care services,
neonatology services, pediatric services, perinatology services, radiology
services, medical transportation services and post-acute care medical services;
(iii) any business the products, services, or activities of which include the
provision of administrative services for medical services, including without
limitation, quality assurance services, utilization management services, billing
services, recruitment services, medical management information services and
physician practice management services and (iv) any other line of business in
which the Company is engaged on the date of termination of your employment with
the Company (provided that the Company shall not be deemed to be engaged in a
line of business if the Company provides the goods or services that constitute
such line of business solely to business units, segments or subsidiaries of the
Company or facilities owned or operated by the Company).

 

  •   Non-Solicitation. You further agree that during the Restricted Period, you
will not solicit for hire or rehire, or take away, or cause to be hired, or
taken away, management level employee(s) of the Company.

 

  •  

Cooperation. You further agree that, during the Restricted Period and, if
longer, during the pendency of any litigation or other proceeding, you (a) will
not communicate with anyone (other than your attorneys and tax and/or financial
advisors and except to the extent you determine in good faith is necessary in
the performance of your duties hereunder) with respect to the facts or subject
matter of any pending or potential litigation, or regulatory or administrative
proceeding involving the Company Group, other than any litigation or other
proceeding in which you are a party-in-opposition, without giving prior notice
to the Company, and (b) in the event that any other party attempts to obtain
information or documents from you (other than in connection with any litigation
or other proceeding in which you are a party-in-opposition) with respect to
matters you believe in good faith are related to such litigation or other
proceeding, you will promptly so notify the



--------------------------------------------------------------------------------

 

Company’s counsel. You agree to cooperate, in a reasonable and appropriate
manner, with the Company and its attorneys, both during and after the
termination of employment, in connection with any litigation or other proceeding
arising out of or relating to matters in which you were involved prior to the
termination of employment to the extent the Company pays all Company-approved
expenses you incur in connection with such cooperation.

 

  •   Nondisparagement. You further agree that, except as may be required by
applicable law, during the Restricted Period, you shall not make any statement,
written or verbal, in any forum or media, or take any other action in
disparagement of the Company or its subsidiaries or affiliates or their
respective past or present products, services, officers, directors, employees or
agents. Nothing in this paragraph shall preclude you from providing truthful
testimony or other evidence or documents in connection with (i) any action to
enforce your rights hereunder or under any other agreement between you and the
Company or (ii) in response to any judicial or administrative subpoena, or from
otherwise participating in any investigation or inquiry being conducted by a
judicial or administrative body having competent jurisdiction.

Notwithstanding the foregoing, this Designation Letter does not (a) prohibit you
from providing truthful testimony or accurate information in connection with any
investigation being conducted into the business or operations of the Company and
its affiliates by any government agency or other regulator that is responsible
for enforcing a law on behalf of the government or otherwise providing
information to the appropriate government regulatory agency or body regarding
conduct or action undertaken or omitted to be taken by the Company or its
affiliates that you reasonably believe is illegal or in material non-compliance
with any financial disclosure or other regulatory requirement applicable to the
Company or any affiliate or (b) require you to obtain the approval of, or give
notice to, the Company or any of its employees or representatives to take any
action permitted under clause (a).

It is the intention of the parties to restrict your activities in a manner which
reasonably protects the legitimate business interests of the Company. In the
event the restrictive conditions expressed herein are deemed overly broad or
unenforceable by a court of competent jurisdiction, it is the intent of the
parties that the terms of this Designation Letter be enforced to the fullest
extent allowed under applicable law, and be reformulated by such court to the
extent necessary to so enforce it.

You hereby agree that (i) your acceptance of this Designation Letter will result
in your participation in the Plan subject to the terms and conditions thereof
and (ii) this Designation Letter may not be amended, modified or terminated
except pursuant to Article X of the Plan.



--------------------------------------------------------------------------------

This Designation Letter is subject in all respects to the terms and provisions
of the Plan, as amended from time to time. In the event of any conflict between
the terms of this Designation Letter and the terms of the Plan, the terms of the
Plan shall govern.



--------------------------------------------------------------------------------

Your participation in the Plan will be conditioned and effective upon your
acceptance of this Designation Letter.

 

Sincerely, ENVISION HEALTHCARE HOLDINGS, INC. By:  

 

  Name:   Title:

 

Accepted and agreed:

 

[NAME]



--------------------------------------------------------------------------------

Exhibit B

Release Provisions

Release and Waiver of Claims. In consideration of the payments and benefits to
which you are entitled as a Participant (as defined in the Plan) in the Envision
Healthcare Holdings, Inc. Severance and Retention Plan for Senior Management
(the “Plan”), you hereby waive and release and forever discharge Envision
Healthcare Holdings, Inc. and Envision Healthcare Corporation (together, the
“Company”), its parent entities, subsidiaries, divisions, limited partnerships,
affiliated corporations, successors and assigns and their respective past and
present directors, managers, officers, stockholders, partners, agents,
employees, insurers, attorneys, and servants each in his, her or its capacity as
such, and each of them, separately and collectively (collectively, “Releasees”),
from any and all existing claims, charges, complaints, liens, demands, causes of
action, obligations, damages and liabilities, known or unknown, suspected or
unsuspected, whether or not mature or ripe, that you ever had and now have
against any Releasee including, but not limited to, claims and causes of action
arising out of or in any way related to your employment with or separation from
the Company, to any services performed for the Company, to any status, term or
condition in such employment, or to any physical or mental harm or distress from
such employment or non-employment or claim to any hire, rehire or future
employment of any kind by the Company, all to the extent allowed by applicable
law. This release of claims includes, but is not limited to, claims based on
express or implied contract, compensation plans, covenants of good faith and
fair dealing, wrongful discharge, claims for discrimination, harassment and
retaliation, violation of public policy, tort or common law, whistleblower or
retaliation claims; and claims for additional compensation or damages or
attorneys’ fees or claims under federal, state, and local laws, regulations and
ordinances, including but not limited to Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Worker Adjustment and Retraining
Notification Act (“WARN”), or equivalent state WARN act, the Employee Retirement
Income Security Act (“ERISA”), and the Sarbanes-Oxley Act of 2002. You
understand that this release of claims includes a release of all known and
unknown claims through the date on which this release of claims becomes
irrevocable (the “Effective Date”).

Limitation of Release: Notwithstanding the foregoing, this release of claims
will not prohibit you from filing a charge of discrimination with the National
Labor Relations Board, the Equal Employment Opportunity Commission (“EEOC”) or
an equivalent state civil rights agency, but you agree and understand that you
are waiving your right to monetary compensation thereby if any such agency
elects to pursue a claim on your behalf. Further, nothing in this release of
claims shall be construed to waive any right that is not subject to waiver by
private agreement under federal, state or local employment or other laws, such
as claims for workers’ compensation or unemployment benefits or any claims that
may arise after the Effective Date. In addition, nothing in this release of
claims will be construed to affect any of the following claims, all rights in
respect of which are reserved:

 

  (a) Any payment or benefit set forth in the Plan;

 

  (b) Reimbursement of unreimbursed business expenses properly incurred prior to
the termination date in accordance with the policy of the Company;



--------------------------------------------------------------------------------

  (c) Claims under the Equity Plans (as defined in the Plan) in respect of
vested Company equity held by you;

 

  (d) Vested benefits under the general Company employee benefit plans (other
than severance pay or termination benefits, all rights to which are hereby
waived and released);

 

  (e) Any claim for unemployment compensation or workers’ compensation
administered by a state government to which you are presently or may become
entitled;

 

  (f) Any claim that the Company has breached this release of claims; and

 

  (g) Indemnification as a current or former director or officer of the Company
or any of its subsidiaries (including as a fiduciary of any employee benefit
plan), or inclusion as a beneficiary of any insurance policy related to your
service in such capacity.

Return of Company Property. Not later than the Effective Date, you agree to
return, or hereby represent that you have returned as of such date (if you have
not signed this Agreement by such date), to the Company all Company property,
equipment and materials, including, but not limited to, any company vehicle, any
laptop computer and peripherals; any cell phone or other portable computing
device; any telephone calling cards; keys; Company identification card; any
credit or fuel cards; and all tangible written or graphic materials (and all
copies) relating in any way to the Company or its business, including, without
limitations, documents, manuals, customer lists and reports, as well as all data
contained on computer files, “thumb” drives, “cloud” services, or other data
storage device, or home or personal computers and/or e-mail or internet
accounts.



--------------------------------------------------------------------------------

Schedule 2.1

 

Participant

 

Title

  Tier   Severance Multiple

Randel Owen

  Executive Vice President, Chief Operating Officer and Chief Financial Officer
  Tier I   1.75

Craig Wilson

  General Counsel   Tier I   1.5

Steven Ratton, Jr.

  Chief Strategy Officer and Treasurer   Tier I   1.5

Thomas Bongiorno

  Chief Accounting Officer   Tier I   1.5

Mark Hagan

  Chief Information Officer   Tier I   1.5

David Esler

  Chief Human Resources Officer   Tier I   1.5

Edward Van Horne

  Chief Executive Officer of AMR   Tier II   1.5

Timothy Dorn

  Chief Financial Officer of AMR   Tier II   1.5

R. Jason Standifird

  Chief Financial Officer of EmCare   Tier II   1.5

Eric Beck

  Chief Executive Officer of Evolution Health   Tier II   1.5

Ajay Gupta

  Chief Financial Officer, Evolution Health   Tier II   1.5

Ross Ronan

  Chief Compliance Officer   Tier III   1.0

Dighton Packard

  Chief Medical Officer   Tier III   1.0

William Johnson

  Chief Audit Executive   Tier III   1.0

Robert Kneeley

  Vice President, Investor Relations   Tier III   1.0

Janell Marshall

  Chief Marketing Officer   Tier III   1.0